SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: [X] Preliminary Information Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) [_] Definitive Information Statement ASTRATA GROUP INCORPORATED (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: ASTRATA GROUP INCORPORATED 940 South Coast Drive, Suite 215 Costa Mesa, California 92626-7843 June 16, Dear Stockholder: The accompanying Information Statement is being furnished to the holders of shares of the common stock of Astrata Group Incorporated (the "Company"), a Nevadacorporation.The Board of Directors (the "Board") is not soliciting your proxy and you are requested not to send us a proxy.The purpose of this InformationStatement is to notify you of actions already approved by written consent of amajority of the voting stockholders and the Board. Pursuant to Rule 14c-2 of the Securities Exchange Act of 1934, the following actions will not be effectiveuntil twenty (20) days after the date the Information Statement is mailed to thestockholders: To authorize the Company's Board of Directors to amend our Articles of Incorporation to increase the maximum number of shares of stock that the Company shall be authorized to have outstanding at any time to three hundred million (300,000,000) shares of common stock at par value of $.0001 with no preemptive rights and seventy-five million (75,000,000) shares of preferred stock at par value of $.0001 with no preemptive rights.These additional shares will have the same rights, privileges, preferences and restrictions as the Company’s shares of common stock and preferred stock respectively, which are currently authorized. The enclosed Information Statement is being mailed on or about June 16, 2008 to stockholders of record as of the close of business on May 28, 2008.You are urged to read the enclosed Information Statement in its entirety. For the Board of Directors of ASTRATA GROUP INCORPORATED By: /s/ Anthony Harrison ANTHONY HARRISON Chairman THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY INFORMATION STATEMENT ASTRATA GROUP INCORPORATED 940 South Coast Drive, Suite 215 Costa
